DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 12, the recitation “one foot” should be “one said foot”. In line 13, the recitation “the other foot” should be “the other said foot”. In line 15, the recitation “cabinet;” should be “cabinet, thereby defining an extended position of the stabilizer;”. In line 17, the recitation “an extended” should be “the extended”. In line 19, the recitation “or arm that couple the two feet wherein” should be “or an arm that couples the pair of foot assemblies, wherein”. In line 20, the recitation “the coupling allows” should be “the bar or the arm allows”. In line 21, the recitation “positions” should be “position”.  
Claim 5 is objected to because of the following informalities: In line 2, the recitation “bar engages” should be “bar or the arm engages”.
Claim 6 is objected to because of the following informalities: In line 1, the recitation “bar comprises” should be “bar or the arm comprises”.
Claim 7 is objected to because of the following informalities: In line 1, the recitation “bar comprises” should be “bar or the arm comprises”.
Claim 8 is objected to because of the following informalities: In line 3, the recitation “the arm” should be “the bar or the arm”.
Claim 12 is objected to because of the following informalities: In line 15, the recitation “cabinet;” should be “cabinet, thereby defining an extended position of the 
Claim 16 is objected to because of the following informalities: In line 2, the recitation “bar engages” should be “bar or the arm engages”.
Claim 17 is objected to because of the following informalities: In line 1, the recitation “bar comprises” should be “bar or the arm comprises”.
Claim 18 is objected to because of the following informalities: In line 1, the recitation “bar comprises” should be “bar or the arm comprises”.
Claim 19 is objected to because of the following informalities: In line 3, the recitation “the arm” should be “the bar or the arm”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0127456 (Maunsell) in view of US PGPub 2019/0008278 (Une).
With respect to claim 1: Maunsell discloses a method for stabilizing a mini-fridge against movement relative to a cabinet, the method comprising: positioning a mini-fridge (see [0002] for “refrigerators”) in a desired location (cavity 13) in a cabinet (Fig. 3 and [0033]-[0047]); providing a stabilizer (the parts 32, 33, 35, and 36 in Fig. 3; parts 37 and 38 in Fig. 4 - see [0033]-[0047]), the stabilizer comprising a pair of foot assemblies (parts 35 and 36; parts 37 and 38), wherein at least one of the foot assemblies is extendable in a longitudinal direction in relation to the other one of the foot assemblies ([0033]-[0047]), each of the foot assemblies comprising a foot (part 35 or 36; part 37 or 38); positioning the stabilizer into a gap defined by an exterior surface of the mini- fridge and an interior surface of the cabinet such that the longitudinal direction extends generally perpendicularly to the exterior surface of the mini-fridge and the interior surface of the cabinet (Fig. 3 and [0033]-[0047]); and extending at least one of the feet of the stabilizer until one foot is in contact with the exterior surface of the mini-fridge and the other foot is in contact with the exterior surface of the cabinet, such that the stabilizer is snugly fit in the gap to prevent relative movement between the mini-fridge and the cabinet (Fig. 3 and [0001]-[0047]); wherein the stabilizer does not penetrate the exterior surface of the mini-fridge or the interior surface of the cabinet when in an extended position (in that the upper and lower surfaces of the parts 32/33/35/36/37/38 rest against each surface), whereby the stabilizer is slidably movable in the gap when not in an extended position (when compressed, the parts can slide between the top of the refrigerator and the bottom of the cabinet). 

Regarding the claimed “mini-fridge”, the Maunsell’s appliance is installed beneath a countertop of a kitchen cabinet - in a space that is typically used for a dishwasher. Maunsell’s refrigerator is interpreted as meeting “mini-fridge” as claimed due to the refrigerator being of a size comparable to a dishwasher and/or that fits beneath the countertop of a kitchen cabinet.
Regarding the claimed “cabinet”, the Applicant’s specification does not provide a specific definition of “cabinet” that would limit the interpretation of “cabinet” as claimed. The dictionary defines “cabinet” as “a case or cupboard usually having doors or shelves”. Applicant’s Figs. 4A-4B show the Applicant’s cabinet C. 
Maunsell [0002] states that appliances are “often installed in cavities within surrounding cabinetry. Dishwashers, for example, are typically installed beneath kitchen worktops, adjacent to kitchen cabinets. Increasingly, refrigerators are also being installed in these locations.” Maunsell uses “cabinetry” throughout the disclosure. See Maunsell Figs. 1-3 and 5-7 for depictions of such “surrounding cabinetry” and/or “beneath kitchen worktops, adjacent to kitchen cabinets”. 
In light of Applicant’s specification and the dictionary definition of “cabinet”, Maunsell’s “surrounding cabinetry”, “beneath kitchen worktops, adjacent to kitchen cabinets”, and/or what is shown in Figs. 1-3 and 5-7 is/are interpreted as meeting “cabinet” as required by the claim as written.
Maunsell [0039]-[0040] state:
The method of installing the appliance shown in FIG. 2 will now be described. Firstly, the friction pads 22, 23 are mounted to the top surface of the appliance. In this example, the friction pads are formed from an elastomeric rubber compound and are glued to the top back edge of the appliance chassis. The friction pads may be glued onto the chassis during manufacture of the appliance or subsequent to manufacture, by a user or installation engineer. The appliance is then positioned in the cavity under the worktop 21. The feet 26 of the appliance are adjustable to level and to adjust the height of the appliance 20 off the floor. The feet are adjusted to urge the friction pads 22, 23 into contact with the underside of the worktop 21. The appliance may include a mechanism that allows each of the feet to be altered from the front of the chassis. Mechanisms of this sort are known in the art and are described in, for example, German patent publication DE3336375. 
Alternatively height adjustment of the friction surface may be provided by a height adjustment between the friction pad and the machine chassis, or within the friction pad itself. For example the friction pad may be supported on a threaded rod engaged in a socket of the chassis. Or appliance "feet" may be provided on the upper side of the appliance.
Maunsell [0043] states: 
The appliance may be locked in place by then adjusting the feet of the appliance, with the blocks providing coarse adjustment to suit the height of the installation cavity. Alternatively height adjustment may be incorporated in the friction pads or between the friction pads and the appliance cabinet or chassis.
Maunsell Fig. 6 and [0046] disclose using a rack and pinion mechanism 63 to adjust the height of a friction pad 62. Maunsell’s disclosure is open to providing height adjustment at the blocks 35/36/37/38.

Both Maunsell’s invention and Une’s invention are used to prevent tilting of a refrigerator, and are positioned above the top of the refrigerator. Maunsell discloses the tilting can occur due to opening the appliance (IE - by opening a door thereof). Une discloses the tilting can occur due to an earthquake.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Maunsell’s invention with Une’s length adjusting member 10C and screw member 10B, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification by Maunsell [0039-[0040] and [0043] disclosing height adjustment incorporated in the friction pads as an alternative to adjusting the feet of the appliance. The members 10B and 10C comprise an obvious alternative to the rack and pinion mechanism 63 of Maunsell Fig. 6, the stepped configuration of Maunsell Figs. 4a-4e, and/or the configurations described in Maunsell [0040] and [0043]. As modified, the member(s) 10B and/or 10C comprise(s) “a bar or arm” as claimed. 
With respect to claim 12: By making the same combinations/modifications as described in the rejection of claim 1 above, Maunsell in view of Une makes obvious a system for securing a mini-fridge in a cabinet, the system comprising: a mini-fridge (“refrigerators” @ Maunsell [0002], see the detailed discussion of this recitation in the rejection of claim 1); a cabinet comprising an interior space sufficient to house the mini-fridge (Maunsell Figs. 1-3, Figs. 5-7, and specification for “cabinetry”); a stabilizer (Maunsell’s invention, modified with Une’s parts 10B and 10C) comprising a pair of foot assemblies (Maunsell’s blocks 35/36 or 37/38), wherein at least one of the foot assemblies is extendable in a longitudinal direction in relation to the other one of the foot assemblies (using Une’s parts 10B and 10C), each of the foot assemblies comprising a foot (the block 35/36 or 37/38); whereby the stabilizer is positionable in a gap defined by an exterior surface of the mini-fridge and an interior surface of the cabinet such that the longitudinal direction extends generally perpendicularly to the exterior surface of the mini-fridge and the interior surface of the cabinet (Maunsell Figs. 1-3 and 5-7); and whereby at least one of the feet is extendable until said at least one of the feet is in contact with the exterior surface of the mini-fridge and the other foot is in contact with the exterior surface of the cabinet, such that the stabilizer is snugly fit in the gap to prevent relative movement between the mini-fridge and the cabinet (Maunsell Figs. 1-7 and [0033]-[0047]); and wherein the stabilizer does not penetrate the exterior surface of the mini- fridge or the interior surface of the cabinet when in an extended position (in that the upper and lower surfaces of the parts 32/33/35/36/37/38 rest against each surface), whereby the stabilizer is slidablv movable in the gap when not in the extended position (when compressed, the parts can slide between the top of the refrigerator and the bottom of the 
With respect to claims 2 and 13: Maunsell [0003] discloses opening a drawer or hinged door causes the appliance to tilt about its front bottom edge. As modified, it is obvious that extending the members 10B and 10C results in friction between the feet and the appliance and cabinet. Because the purpose of Maunsell’s invention is to prevent tipping, it is obvious to extend the members 10B and 10C to an extent that provides enough force (friction) to prevent the appliance from tipping when the drawer or door is opened as described in Maunsell [0003].
With respect to claims 3 and 14: See Maunsell Fig. 3. 
With respect to claims 4 and 15: See Maunsell Fig. 7 and [0047].
With respect to claims 5 and 16: See Une Figs. 1-2 and Maunsell Figs. 4a-4e. In the combination, it is obvious for Une’s members 10B and 10C to engage Maunsell’s blocks 37 and 38 at opposing ends thereof. 
With respect to claims 6 and 17: In the rejection of claim 1, Une’s member(s) 10B and/or 10C is/are relied upon as the claimed “bar or arm”. See Une Fig. 1. Member 10C is “a bar” that “comprises at least one axial bore” as claimed. Member 10B comprises “a threaded arm of at least one of the foot assemblies” as claimed. 
With respect to claims 7 and 18: In the rejection of claim 1, Une’s member(s) 10B and/or 10C is/are relied upon as the claimed “bar or arm”. See Une Fig. 2 and [0023]-[0025]. The cylinder body 10J, which includes ends 10M and 10L, is inserted through and fixed in the screw member 10B. In Une Fig. 2, the parts 10M, 10J, and 10L are not part 
With respect to claims 8 and 19: See Une Figs. 1-2. In the combination, Une’s member 10C makes obvious the claimed “threaded bore”, and Une’s member 10B makes obvious the claimed “arm”.
With respect to claims 9 and 20: See Maunsell Fig. 3 and [0041], which disclose using blocks 35/36 in combination with friction pads 32/33. See Une Figs. 1-2 and [0031]-[0034], which disclose slip preventing parts 11B/12B serving as friction members. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to slip preventing parts 11B/12B on both feet, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a configuration in order to make the stabilizer easily detachable and removable (in lieu of physically mounting the stabilizer to the cabinet as disclosed by Maunsell). 
With respect to claim 10: It appears that the gap in Maunsell is larger than the gap in Une. Maunsell remains silent as to dimensions of the gap. The claimed 20 mm to 300 mm equates to ~ 0.787 in to 11.811 in. 
It is obvious that appliances, like those disclosed by Maunsell, come in various sizes. It is obvious that cabinets, like those disclosed by Maunsell, come in various sizes.

The whole purpose of the invention is adjustable support, so it is obvious for the stabilizer to accommodate gaps of various sizes. This enables the stabilizer to be used in a wide variety of applications. 

Claims 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2008/0127456 (Maunsell) in view of US PGPub 2019/0008278 (Une) as applied to claims 1 and 12 above, and further in view of DE 19946729 A1 (Pletzing) and US 6,979,778 (Xiong).
With respect to claims 11 and 21: Pletzing Fig. 1, Fig. 8, and [0023]-[0026] disclose a height-adjustable foot comprising a support element 16 in the shape of a truncated cone and attached to a regulating sleeve 4 using a screw 17. The support element 16 enlarges the contact area (of the sleeve 4 and/or foot) to provide more stability.
Xiong page 3 discloses the use of natural rubber to provide a foot pad with elasticity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add Pletzing’s cone-shaped support elements 16 to Maunsell’s disks 37 and 38, as the use of a known technique to improve similar devices in the same way yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification because the support element 16, as added to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use natural rubber to form the support elements 16 added to Maunsell’s disks 37 and 38, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would be motivated to use natural rubber for its elasticity.
Adding natural rubber support elements 16 to Maunsell’s disks 37 and 38 is an obvious variation of using Maunsell’s friction pads 32 and 33 with the disks 37 and 38.
Response to Arguments
The claim objections made in the previous Office action are overcome by the amendments to the claims dated 29 March 2021. Those claim objections are withdrawn. Please see the new claim objections made above in this Office action.
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive. 
On pages 6-7, the Applicant asserts the amended claims 1 and 12 are distinguishable from Ji and Maunsell. However, the claims are currently rejected using a combination of at least Maunsell and Une. The Applicant’s remarks dated 29 March 2021 are drawn to grounds of rejection that are no longer relied upon, and are therefore moot. The new grounds of rejection in this Office action are necessitated by the claim amendments dated 29 March 2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637